10
11
12
13
14
15

16
17
18
19
20
21

22

23

 

 

 

TREYVION GLOVER UNITED STATES DAERICT COURT Received

—_— ENTERED _—— SERVED ON
COUNSEL/PARTIES OF RECORD

 

 

 

 

 

 

 

DISTRICT OF NEVADA

MAY 19 2021

UNITED STATES OF AMERICA, | cE US OST OUT
PLAINTIFF, Claye No. ae cr a3 be Axa

y. ; * €
TINA CHEN,
aka “Ya When Chen,” .
aka “Wen Tina Chen,” Order Sealing Indictment |

aka “Tina Dunbar,”
aka “Tina Dubner”

 

DEFENDANT(S)

Based on the government’s oral motion and the authority provided by Federal Rule of
Criminal Procedure 6(e)(4) and Local Rule IA 10-5, THE COURT HEREBY FINDS AND
ORDERS that the indictment in this case and all related documents must be kept under seal until
further order of the court.

ITIS FURTHER ORDERED THAT the Clerk’s Office for the United States District
Court for the District of Nevada must release the sealed indictment to the CJA Panel Resource
Attorney, who may use the information in the sealed indictment for the sole purpose of securing
defense counsel in a timely manner.

| IT IS FURTHER ORDERED THAT, on the day of the arrest of the first defendant in this
case, the CJA Resource Attorney may provide defense counsel a copy of the sealed indictment.

Dated: May 19, 2021

    

;
:
j

“UNITED STATES MAGISTRATE JUDGE

 
